Case. The plaintiff declared that for two years past he had used the trade of sheering and dressing wool, and that the defendant, to injure him in his trade, said the following words to him: Thou openedst my pack anddidst put in wet wool; and DODERIDGE and WHITLOCK, JJ., were of opinion that the action lies, because it is a deceit in trade to put in wet wool, which is heavier than dry wool. And so to say of a silk dyer, that he puts pindust in his salt, which renders the silk heavier, whereby he may subtract part of it. 24 Eliz., Sandford makes such good cloth (he being an eminent clothier) that everyone will give more for the cloth that has hismark than any other. Another man made bad cloth and put Sandford's mark to it, wherefore he sued him and recovered. Likewise, if one says of a fuller, that he stops holes made in filling, with flocks, an action lies. Godb., 435.